Citation Nr: 1127241	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-32 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability, from February 5, 2007 until August 27, 2008.  

2.  Entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability, from August 28, 2008.  

3.  Entitlement to an initial, separate disability rating in excess of 40 percent for radiculopathy of the left lower extremity.

4.  Entitlement to service connection for diabetes mellitus, including as secondary to the service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from April 1979 until April 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the following rating actions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida:  A February 2007 rating decision concerning the lumbar spine disability claim; a December 2008 rating decision concerning the diabetes mellitus claim; and a June 2010 rating decision concerning the radiculopathy of the left lower extremity claim.  

The Board notes that the June 2010 rating decision granted service connection for radiculopathy of the left lower extremity, with a separate 40 percent disability rating, as a partial grant of the lumbar spine increased rating claim.  Following the partial grant, the Veteran has not withdrawn his claim, as indicated by the July 2010 VA Form 9, and is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such that claim is currently before the Board.

The Board also notes that the Veteran initially claimed service connection for a lumbar spine disability in February 2007 and that that claim was granted by an April 2008 rating decision, with a 10 percent disability rating.  A December 2008 rating decision subsequently granted a 20 percent disability rating, effective from August 28, 2008, for the lumbar spine disability.  Although the Veteran's February 2009 notice of disagreement (NOD) was in regards to a later December 2008 rating decision, it was still provided within a year of the original April 2008 rating decision.  As such, the Board deems the April 2008 rating decision to be the one on appeal in regards to the lumbar spine disability claim.  However, although the April 2008 rating decision also denied a claim under 38 U.S.C.A. § 1151 for a right eye disorder, the Veteran did not file a NOD in regards to that claim.  As such that claim is not currently before the Board.

The April 2008 rating decision also denied claims under 38 U.S.C.A. § 1151 for posttraumatic stress disorder (PTSD) and a right finger disorder.  Although the Veteran filed a NOD in regards to those claims, he did not submit a substantive appeal to those claims following the issuance of December 2008 Statement of the Case (SOC).  As such, the PTSD and right finger disorder claims are not currently before the Board.

The issue of service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; and there is not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, from February 5, 2007 until August 27, 2008.  

2.  The Veteran's lumbar spine disability is not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, from August 28, 2008.

3.  The Veteran's radiculopathy of the left lower extremity is not manifested by severe, incomplete paralysis, with marked muscular atrophy.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a lumbar spine disability, from February 5, 2007 until August 27, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for an initial evaluation in excess of 20 percent for a lumbar spine disability, from August 28, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2010).

3.  The criteria for an initial evaluation in excess of 40 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This appeal arises from disagreement with the initial evaluations following the grant of service connection for a lumbar spine disability and radiculopathy of the left lower extremity.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Although private medical records from the Asheville Medical Center and Blue Ridge Bone and Joint have not been associated with the claims file, the Veteran indicated that those records pertained to a different claim than the one currently on appeal.  VA has associated with the claims folder the service treatment records and reports of his relevant post-service treatment.  He was also afforded formal VA examinations, most recently in April 2010.  

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degree; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is granted if the Veteran has unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 



[Continued on the next page]  
Merits of the Claims

The Veteran contends that his lumbar spine disability is more severe than indicated by the 10 percent disability rating granted him from February 5, 2007 until August 27, 2008 and the 20 percent disability rating granted him from August 28, 2008.  The Veteran also contends that the separate 40 percent disability rating granted him for his radiculopathy of the left lower extremity, from August 28, 2008, by the June 2010 rating decision does not sufficiently consider the severity of his disability.

A March 13, 2007 VA medical record noted that the Veteran complained of chronic low back pain.  The examiner found the Veteran to have a disc protrusion at L5/S1 impinging upon the S1 nerve root and degenerative changes at L4/5 with a bulging annulus causing moderate central spinal stenosis and mild left foramina stenosis.  The examiner noted that the Veteran had previously been found to not be a candidate for treatment with narcotics, due to his substance abuse issues, and that when the examiner informed him that narcotic analgesics would not be provided, the Veteran indicated that he felt that his visit was a waste of time and got up to leave.  

The Veteran received a VA examination in February 2008, which included a claims file review.  The Veteran denied urinary incontinence, urgency, retention requiring catheterization, frequency, nocturia, as well as, fecal incontinence, obstipation, and erectile dysfunction.  The Veteran reported numbness and paresthesias, but denied falls, unsteadiness, visual dysfunction, and dizziness.  He also reported a history of fatigue, decreased motion, stiffness, spasms and moderate pain, but denied weakness.  The examiner noted that the Veteran could walk 1 to 3 miles and had no significant incapacitating episodes in the past 12 months.

The February 2008 VA examiner found the Veteran to have no spasm, atrophy, guarding, pain with motion, tenderness, weakness, or abnormal gait or abnormal spinal contour.  The examiner found his posture, head position, and gait to be normal and that there were no abnormal spinal contours.  The examiner found normal muscle tone and no muscle atrophy or ankylosis.  The examiner found the Veteran's active and passive range of motion for flexion to be from 0 to 90 degrees, with pain beginning at 70 degrees.  The examiner also noted active and passive range of motion for extension to be from 0 to 30 degrees, with pain at 20 degrees.  The examiner further found the Veteran's active and passive range of motion for bilateral lateral flexion to be from 0 to 30 degrees, with pain beginning at 20 degrees.  The examiner further noted that the Veteran's active and passive range of motion for bilateral lateral rotation to be from 0 to 30 degrees, with pain beginning at 30 degrees.  The examiner also reported that there was no additional loss of motion on repetitive use for any of the ranges of motion.  

The February 2008 VA examiner also noted that the Veteran had degenerative changes throughout the lumbar spine and diagnosed him with lumbar spondylosis.  The examiner indicated that it had a moderate affect on his ability to perform chores, shop, exercise, recreation and bathe, and mild effect on travel, dressing, toileting, and grooming.  

An August 2008 VA letter indicated that the Veteran's recent MRI showed evidence of some disc related abnormalities. 

The Veteran received another VA examination in November 2008, which included a claims file review.  The Veteran reported increased pain in the back and left leg, and that his left leg weakness posed a possible danger when driving.  The Veteran denied urinal incontinence, urgency, retention requiring catheterization, frequency, nocturia, fecal incontinence, obstipation, and erectile dysfunction.  The Veteran did report numbness and paresthesias, but denied falls, unsteadiness, visual dysfunction, and dizziness.  

The Veteran reported a history of fatigue, decreased motion, stiffness, spasms, weakness, and severe, constant pain. The examiner noted that the Veteran reported being able walk a 1/4  mile and having 12 incapacitating episodes over the past 12 months that lasted hours.  

The November 2008 VA examiner found the Veteran to have spasm, atrophy, guarding, pain with motion, and tenderness, but no weakness or spasms that caused abnormal gait or abnormal spinal contour.  The examiner found an antalgic gait, normal muscle tone, and no muscle atrophy or ankylosis.  The examiner found the Veteran's active range of motion for flexion to be from 0 to 45 degrees, with pain beginning at 40 degrees; passive range of motion was from 0 to 60 degrees, with pain beginning at 40 degrees.  The examiner also noted active and passive range of motion for extension to be from 0 to 25 degrees, with pain at 20 degrees.  The examiner further found the active range of motion for bilateral lateral flexion to be from 0 to 15 degrees, with pain beginning at 10 degrees, and that passive range of motion was from 0 to 20 degrees, with pain at 10 degrees.  The examiner further noted that the active range of motion for left lateral rotation to be from 0 to 5 degrees, with pain beginning at 0 degrees, passive range of motion of 0 to 10 degrees, with pain at 0 degrees.  The examiner further noted that the active range of motion for right lateral rotation to be from 0 to 15 degrees, with pain beginning at 10 degrees, and a passive range of motion of 0 to 20 degrees, with pain at 10 degrees.  The examiner found no additional loss of motion on repetitive use.  

The February 2008 VA examiner found the Veteran to have lumbar spondylosis and spinal stenosis, which resulted in increased absenteeism.  The examiner noted it impacted his occupational activities, with decreased mobility, problems with lifting and carrying, clack of stamina, decreased strength of the lower extremity, and pain.  The examiner also noted moderate effects on chores, shopping, recreation, traveling, dressing, and toileting.  The examiner also noted a severe effect on grooming and bathing, and that it prevented exercise and sports.  The examiner commented that the then current severity was from moderate to severe.

An October 27, 2008 VA medical record noted that the Veteran complained of low back and left lower extremity pain, with the extremity pain being the main problem and which included numbness down to his foot, but no weakness or sphincter dysfunction.  The examiner noted that an MRI showed L4/5 and L5/S1 left posterolateral disc herniation with secondary foraminal stenosis on the L4/5 level.  The examiner found L4/5 radicular symptoms, L4/5 and L5/S1 disc herniation, and provided notice of a surgical treatment option.  An October 28, 2008 VA medical record noted that the Veteran declined neurosurgical intervention and pain anesthesia.  

The Veteran received another VA examination in April 2010, which included a medical record review, but not a claims file review.  The Veteran reported constant daily pain, worse since his last examination, and that he was unable to drive due to his left leg neuropathy.  

The Veteran denied urinal incontinence, urgency, retention requiring catheterization, frequency, nocturia, and fecal incontinence, as well as, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  He also denied fatigue, weakness and pain, but reported decreased motion, stiffness, and spasms, with no flare ups.  He did indicate that he walked with a cane, was unable to walk more than 100 yards, and woke with left leg numbness that lasted for about 4 hours a day.  

The April 2010 VA examiner found the Veteran to have a normal posture and antalgic gait, with the aid of a cane.  The examiner found no abnormal spinal curvatures and no thoracolumbar spine ankylosis.  The examiner also indicated that there was no spasm or atrophy or right guarding; however, there was left guarding, pain with motion, and tenderness.  The examiner noted no weakness or spasms causing abnormal gait or abnormal spinal contour. The examiner also found normal motor function and muscle tone and no muscle atrophy, but did note mild decreased light touch sensation to the left lateral calf/foot.  

The April 2010 VA examiner found the Veteran's active range of motion for flexion to be from 0 to 60 degrees, extension from 0 to 10 degrees, bilateral flexion from 0 to 20 degrees, left lateral rotation from 0 to 20 degrees, and right lateral rotation from 0 to 15 degrees, with objective evidence of pain on active range of motion and repetitive motion, but no additional limitations after repetitions.   The examiner also noted that the Veteran had painful flexion for 40 to 60 degrees and that all other motions were painful the last 5 degrees of movement measured.   

The April 2010 VA examiner also found progressive left leg radicular symptoms following MRI study.  The examiner found an August 2009 MRI to show left L4-L5 root impingement and noted mild spinal stenosis L4-L5 and L5-S1 levels with associated degenerative disc changes, disc bulge, bony hypertrophic changes, and neural foraminal narrowing.  The examiner noted that remainder of the lumbar spine demonstrated mild scattered bony degenerative changes.  

The April 2010 VA examiner diagnosed him with degenerative disc disease of the lumbar spine and L4-L5 radiculopathy, with significant effects.  The examiner found it to decrease mobility and cause problems with lifting, carrying, reaching, and pain.  The examiner also found effects on usual daily activities including a severe effect on chores, and moderate effects on exercise, recreation, dressing, and bathing. The examiner also noted a mild effect on grooming and toileting, and that it prevented sports participation.  

From February 5, 2007 until August 27, 2008 

The record does not indicate that the Veteran's lumbar spine disability is more severe than indicated by the 10 percent disability rating granted him prior to August 28, 2008.  

As previously indicated, the next higher 20 percent rating would only be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

The record does not indicate that the Veteran's lumbar spine disability manifestations were indicative of a rating in excess of 10 percent prior to August 28, 2008.  The February 2008 VA examiner did not find muscle spasms or guarding severe enough to cause an abnormal gait or abnormal spinal contour.  Additionally, even when considering pain, the VA examiner's finding for range of motion included flexion greater than 60 degrees and a combined range of motion greater than 120 degrees.  The VA medical records did not provide evidence for rating purposes during that time period, though they did indicate that the Veteran complained of back pain.

It is necessary to consider, along with the schedular criteria, functional loss due to flareups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is evidence of functional impairment as a result of flareups of symptomatology, but that this functional impairment was contemplated by the RO when granting the 10 percent disability evaluation.  In this regard, even when considering the reports of pain by the February 2008 VA examiner, the Veteran still did not meet the criteria for the next higher disability rating.  Additionally, the February 2008 VA examiner found no additional loss of motion with repetitive use.  Thus, even when considering the Veteran's pain with motion and his reports of loss of motion, which were also considered by his VA examiner, the Veteran still does not meet the criteria for a disability rating in excess of 10 percent.  

The Board must also evaluate any associated objective neurological abnormalities separately under an appropriate diagnostic code.  Under Note 1, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.   
In this case, during this time period, the Veteran has repeatedly denied neurological abnormalities, including bowel or bladder problems, and weakness of the leg or foot, though he did report paresthesias.  However, the February 2008 VA examiner found muscle tone to be normal and no muscle atrophy, and no abnormal sensation.  As such, a separately rated associated objective neurological abnormality was not indicated prior to February 5, 2007.

With respect to intervertebral disc syndrome, under Diagnostic Code 5243, based on incapacitating episodes, a 20 percent rating evaluation would require incapacitating episodes of a total duration of at least two weeks but less than four 
weeks during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.   No evidence shows that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected back disability.  Indeed, the Veteran denied significant incapacitating episodes in the past 12 months during the February 2008 VA examination.

From August 28, 2008 

Per the December 2008 rating decision, the RO granted an effective date of August 28, 2008 based on a statement received from the Veteran on that date requesting an increased rating for his lumbar spine disability.  As previously indicated, the Board has deemed the April 2008 rating decision to be the one on appeal in regards to the lumbar spine disability claim.  However, such consideration does not change the August 28, 2008 effective date for a 20 percent disability rating granted by the RO.  A June 2010 rating decision also granted a 40 percent disability rating from that time for radiculopathy of the left lower extremity.

The record does not indicate that the Veteran's lumbar spine disability manifestations are indicative of a disability rating in excess of 20 percent from August 28, 2008.  As previously indicated, the next applicable higher disability rating possible would be for a 40 percent evaluation, for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

In the present case, the record repeatedly indicates that the Veteran does not have ankylosis of the thoracolumbar spine.  Both the November 2008 and April 2010 VA examiners found no ankylosis.  Additionally, both VA examinations found forward flexion in excess of 30 degrees, even when considering pain.  The November 2008 VA examiner found active range of motion for flexion to be from 0 to 45 degrees, with pain beginning at 40 degrees, passive range of motion to be from 0 to 60 degrees, with pain beginning at 40 degrees, and no additional loss of motion on repetitive use.  The April 2010 VA examiner found flexion to be from 0 to 60 degrees.  

It is necessary to consider, along with the schedular criteria, functional loss due to flareups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is evidence of functional impairment as a result of flareups of symptomatology, but that this functional impairment was contemplated by the RO when granting the 20 percent disability evaluation. Even when considering the Veteran's pain with motion and his reports of loss of motion, which were considered by the November 2008 and April 2010 VA examiners, the Veteran still does not meet the criteria for a disability rating in excess of 20 percent.  As such, a disability rating in excess of 20 percent for lumbar spine disability, from August 28, 2008, is denied.

The Board must also evaluate any associated objective neurological abnormalities separately under an appropriate diagnostic code.  Under Note 1, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.   In this case, the Veteran has repeatedly denied neurological abnormalities bowel or bladder problems during his VA examinations.  

However, as previously indicated, the Veteran was granted a separate 40 percent disability rating by the RO for his radiculopathy of the left lower extremity. 

The Veteran's claim must be evaluated under the neurological codes pertaining to the sciatic nerve. These codes provide ratings for a disability of the sciatic nerve, neuritis, or neuralgia, with mild incomplete paralysis indicative of a 10 percent evaluation, moderate incomplete paralysis of a 20 percent evaluation, moderately severe incomplete paralysis for a 40 percent evaluation, and severe incomplete paralysis with marked muscular atrophy of a 60 percent evaluation.  Complete paralysis in indicated when the foot dangles and drops, has no active movement possible of muscles below the knee, and has a weakened flexion of the knee or (very rarely) lost and warrants an 80 percent evaluation. See Diagnostic Codes 8520, 8620, 8720.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The record does not indicate that the Veteran's radiculopathy of the left lower extremity is indicative of the next higher 60 percent disability rating, with severe incomplete paralysis with marked muscular atrophy.  

During the November 2008 VA examination, the Veteran complained of left leg weakness.  The VA examiner found normal muscle tone, no muscle atrophy, and no abnormal sensation.  However, the April 2010 VA examination found the Veteran to report left leg numbness and pain, with normal motor function and muscle tone, and no muscle atrophy.  The examiner did note mild decreased light touch sensation to the left lateral calf/foot and diagnosed the Veteran with left L4-L5 radiculopathy.  Thus, although the record indicates radiculopathy of the left lower extremity, it does not indicate that the Veteran has muscular atrophy, much less marked muscular atrophy indicative of a 60 percent disability rating.  As such, a disability rating in excess of 40 percent for radiculopathy of the left lower extremity is denied.

With respect to intervertebral disc syndrome, under Diagnostic Code 5243, based on incapacitating episodes, a 40 percent rating evaluation would require incapacitating episodes of a total duration of at least four weeks but less than six 
weeks during the past twelve months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.   No evidence shows that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected back disability.  Although the Veteran reported having 12 incapacitating episodes over the past 12 months lasting hours during the November 2008 VA examination, neither the Veteran or the record indicated that he had doctor prescribed bed rest.  Indeed, the number of incapacitating episodes claimed by the Veteran is still less than the four weeks necessary for a 40 percent disability rating.

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The rating criteria are not inadequate.  Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria.  


ORDER

An initial evaluation in excess of 10 percent for a lumbar spine disability, from February 5, 2007 until August 27, 2008, is denied.  

An initial evaluation in excess of 20 percent for a lumbar spine disability, from August 28, 2008, is denied.  

An initial, separate evaluation in excess of 40 percent for radiculopathy of the left lower extremity is denied.  


REMAND

The Veteran contends that he currently has diabetes mellitus secondary to his service-connected lumbar spine disability.  In his August 2008 statement, the Veteran reported that his diabetes mellitus is a result of his weight gain, which was caused by his inability to exercise, because of his service-connected lumbar spine disability.  

The Board notes that during the pendancy of the current appeal concerning service connection for diabetes, a separate April 2009 rating decision denied the Veteran's service connection claim for weight gain.  In that decision, the RO explained that weight gain was not a disability for which benefits may be granted under VA laws and regulations.  While the Veteran did not appeal the denial for service connection for weight gain, the basis for his service-connection claim for diabetes mellitus remains unaffected to the extent he is claiming that his diabetes is the result of weight gain caused by his service-connected lumbar spine disability.  The Board finds that this is a separate claim that is already in appellate status and is separate and distinct from the weight gain claim denied in April 2009. 

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006. See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006). The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

A July 31, 2008 VA medical record noted that it was possible that the Veteran's diabetes mellitus could be related to his back injury given his weight gain and obesity, but did not include a rationale on how the opinion was reached.  There is currently no medical evidence clearly addressing whether the Veteran's lumbar spine disability caused weight gain resulting in his diabetes mellitus.  

A July 2010 statement of the case did not explicitly consider the above record.  However, in upholding the denial of service connection for diabetes, the RO considered the Veteran's assertion that inactivity due to the service-connected lumbar spine disorder resulted in weight gain, which in turn caused diabetes.  The RO reasoned that this chain of events is too tenuous to meet the standard of proximate cause under 38 C.F.R. § 3.310(a).  However, in view of the July 31, 2008 VA medical record indicating that such a chain of events is possible, the Board finds that the RO's reasons and bases are inadequate.  

Indeed, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). These questions concern whether there is objective medical evidence of diabetes mellitus and whether it was caused by weight gain precipitated by his service-connected a lumbar spine disability.  These questions must be addressed by an appropriately qualified medical professional.  A medical opinion is therefore necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board also notes that the last VA medical records associated with the claims file were from April 2009 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from April 2009 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any diabetes found to be present, and whether any diabetes found developed due to his service-connected lumbar spine disability.  

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any diabetes found to be present had its onset in, was aggravated by, or is otherwise related to service, and specifically including whether it developed due to the Veteran's service-connected lumbar spine disability.  

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service treatment records.  The rationale for all opinions expressed shall be provided in a legible report.

3.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


